Citation Nr: 0627592	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected left hip disorder.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  During the pendency of this 
appeal, the veteran moved to Mississippi, and jurisdiction 
over his case was transferred to the Jackson, Mississippi, 
RO, which is the certifying RO.

This matter was first before the Board in January 2004, at 
which time it was remanded for further development.  


FINDING OF FACT

The veteran's lumbar spine disorder is not causally related 
to his service-connected left hip disorder.


CONCLUSION OF LAW

A low back disorder is not secondary to a service-connected 
disability.  38 C.F.R. §3.310(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.


Factual Background and Analysis.  Service medical records 
(SMRs) confirm that the veteran was involved in a motor 
vehicle accident in 1968, during which he sustained an injury 
to his left hip.  

VA treatment records dating from October 1999 document the 
veteran's complaints of hip and low back pain.  Physical 
therapy records dated in October 1999 include the following 
remarks:

L S-I [left sacroiliac (hip)] 
dysfunction probably related to prior 
trauma is most likely etiology for 
current intermittent sxs [symptoms].  . 
. . Probably initiated L S-I 
dysfunction at traumatic event in 1968.   
. . . Complaints of long standing lt 
[left] hip pain.  Hip pain since 1968.  

X-rays taken in November and again in December 1999 revealed 
a slightly narrowed disc at the L4-5 level and "mild" 
degenerative changes involving the right sided facet joints 
at L4-5 and L5-S1. 

In June 2000 the veteran was granted service connection for 
residuals of a fractured left hip with traumatic degenerative 
changes, effective June 17, 1999.  

In June 2001 the veteran underwent a compensation and pension 
(C&P) for evaluation of his left hip and right knee.  During 
the examination he complained of low back pain along the belt 
line/iliac crest (in addition to other aches and pains), and 
reported the use of a back support belt.  In conjunction with 
the examination the examiner reviewed the December 1999 
lumbar spine x-rays, which he interpreted as showing 
degenerative disease of the L4-5 and L5-S1 lumbar facets, and 
diskopathy [sic] of the L4-5 vertebra.

In November 2001 the veteran underwent a C&P examination for 
evaluation of a scoliosis disorder.  During the examination 
the veteran reported that he uses a cane in the morning for 
the first 35 to 40 minutes in order to achieve mobility.  
Physical examination revealed 80 degrees of forward flexion, 
side bending of 20 degrees, and 0 degrees extension of the 
lumbar segments.  The examiner noted that the veteran was 
also able to heel-walk and toe-walk without evidence of 
muscle weakness.  X-rays taken at that time continued to show 
mild degeneration at the L4-L5 and L5-S1 facets, and 
diskopathy at the L4-L5 vertebra, which the examiner 
concluded "cannot be attributed" to the veteran's former 
left hip fracture.  According to the examiner,

The [veteran] does not have sufficient 
ankylosis in the left hip to account 
for changes in the lumbar spine.  As 
long as the left hip maintains its 
mobility and as long as the hip joint 
space is not destroyed, then there is 
no increase in leverage force on the 
low back.  If the hip was ankylosed, 
even partially, efforts in walking that 
require flexion and extension of the 
hip would be substituted by the low 
back, and then changes in the low back 
could be considered as attributable to 
a condition in the hip joint.  Such is 
not so in this [veteran].

For the same reason, the left hip 
mobility in its present state does not 
serve as an aggravating factor of any 
back disability the [veteran] has.  The 
[veteran] still demonstrates evidence 
of osteoarthritis that is a hallmark 
for explanation of this [veteran's] 
symptoms as he reports them.

In January 2002 the veteran was accorded a C&P examination 
specifically to assess the relationship, if any, between his 
lumbar spine condition and his service-connected left hip 
disorder.  During the examination the veteran reported back 
pain from his shoulder blades down to the lower part of his 
back.  He added that he sits up when he sleeps to avoid 
laying on his hip and back, and that he has a considerable 
amount of sleep disturbance.  Prior x-rays and examinations 
were reviewed.  Physical findings at that time were of 
degenerative changes in the lumbar segments, particularly in 
the facets, with the more outstanding changes noted on the 
right side in the area between L5 and S1.  According to the 
examiner, prior C&P examinations and summations provide 
sufficient rationale for the opinion that the veteran's spine 
condition was not caused by his service-connected 
disabilities.


Analysis.  The veteran complains of low back pain, and the 
evidence confirms that he has a lumbar spine disorder; 
however, the record contains no competent medical evidence 
that links this disorder to the veteran's service-connected 
left hip disorder. 

The veteran argues that Physical Therapy providers have 
related his back condition to his 1968 motor vehicle 
accident.  However, Physical Therapy records reflect that it 
was reported that the veteran's "SI [sacroiliac (hip)] 
dysfunction" stems from the 1968 motor vehicle accident.  
The record contains no statements from any treating physician 
regarding the etiology of the veteran's lumbar spine 
disorder.  However, the record does contain opinions made by 
C&P examiners, who explain why the veteran's low back 
disorder is not causally related to his left hip disorder.  
According to the November 2001 examiner, no undue burden has 
been placed on the veteran's back by the left hip because the 
hip is not ankylosed.  The examiner adds that for the same 
reason, the veteran's back disorder is not aggravated by his 
service-connected left hip disorder.  Given that the case 
file was reviewed pursuant to the examination, and the lack 
of any competent medical evidence to the contrary, the Board 
finds the rationale and opinions proffered by the November 
2001 and January 2002 C&P examiners to be compelling.  
Accordingly, service connection for a low back disorder 
secondary to a service-connected hip disorder must be denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded finds it to be 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in October 2001 and January 2004 essentially satisfied 
the duty to notify provisions.  Treatment records have been 
obtained and made a part of the file.  The veteran has also 
been accorded several examinations for disability evaluation 
purposes, and there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  To the extent that VA has 
failed to fulfill any duty to notify or assist the veteran, 
the Board finds that error to be harmless.  


ORDER

Service connection for a low back disorder as secondary to a 
service-connected left hip disorder is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


